STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

MEYLIN          CASTRO,           INDIVIDUALLY,                                              NO.         2022    CW     0284
AND    ON       BEHALF           OF    HER MINOR
CHILDREN,             MONICA           GISSELL
CASTANEDA- GASTRO,                      DAVID
MEDIA- CASTRO,                   AND    DYLAN
SNEIJDER MEDIA - GASTRO,                            AND
MEYLIN          P.     CASTRO


VERSUS


CHURCH          MUTUAL           INSURANCE
COMPANY,             FIRST        UNITED
METHODIST             CHURCH           OF     DENHAM
SPRINGS,             ABC     INSURANCE
COMPANY,             SUNBELT           RENTALS
SCAFFOLD             SERVICES,              LLC,        XYZ
INSURANCE             COMPANY,              AND     1
PRIORITY             ENVIRONMENTAL                                                            MARCH         30,        2022
SERVICES,              INC.




In    Re:              1    Priority               Environmental              Services,           Inc.     and         Sunbelt
                      Rentals                 Scaffold                Services,            LLC,       applying              for

                       supervisory                  writs,            19th        Judicial          District           Court,
                       Parish          of     East       Baton       Rouge,    No.       669, 445.



BEFORE:               GUIDRY,           MCCLENDON,                 WELCH,    THERIOT,       AND WOLFE,           JJ.



        WRIT           GRANTED.               The       portion        of     the    district        court'       s     ruling
which        allows              the         video        recording           of     the      additional              medical

examination                 of    plaintiff,              Meylin   by Jose Lafosse, Ph. D.,
                                                                        Castro,
ABPP,       is        reversed.               In reviewing the writ application before us,
we    do    not        find       that        the        plaintiff          has     made    the     required           showing
of    special               circumstances                     to    warrant        the     imposed         condition           of

recording              the       additional               medical          examination.             Accordingly,            the
writ        is        granted               and         the        additional        medical         examination               of

plaintiff                  with         Dr.         Lafosse            is     to     proceed          without             video

recording.
                                                                     JMG
                                                                     PMc
                                                                     MRT


        Welch              and Wolfe,              JJ.,       dissent       and would deny the writ.                        The

criteria              set        forth        in        Herlitz       Construction           Co.,        Inc.     v.      Hotel

Investors              of     New        Iberia,              Inc.,     396       So. 2d    878 (    La.        1981) (     per

curiam)          are        not       met.




COURT       OF APPEAL,                 FIRST        CIRCUIT




            P              CLERK       OF     COURT
                     FOR    THE       COURT